United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                    UNITED STATES COURT OF APPEALS
                                                           September 22, 2003
                         FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk


                             No. 03-10236



     In The Matter of:    JERRY W. BIESEL; ELIZABETH S. BIESEL

                               Debtors
                         * * * * * * * * * *


     JERRY W. BIESEL; ELIZABETH S. BIESEL,

                                         Appellants,

                                  v.

     KARL BILLINGS,

                                         Appellee.



         Appeal from the United States District Court for the
                  Northern District of Texas, Dallas



Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

BENAVIDES, Circuit Judge:*

     Jerry W. Biesel and Elizabeth S. Biesel (Biesels) appeal from

the orders of the bankruptcy court which denied their claim that a

contract with Karl Billings (Billings) was terminated.     Because of

the finding by the bankruptcy court that the contract was not


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
terminated, the bankruptcy court found the contract to be executory

at the time of the filing of the Chapter 11 case and awarded

damages to Billings resulting from the Biesels’ rejection of the

contract.    On appeal, the Biesels claim that the bankruptcy court

erred in the following respects:

     1)     in finding that the Biesels waived the July 29, 1994

            deadline for termination of the contract;

     2)     in finding the Biesels are estopped from asserting that

            title-related     problems   excused   performance   of    the

            contract or was grounds for terminating the contract; and

     3)     in applying a higher standard to Jerry Biesel’s conduct

            because he was an attorney.

     We   have    carefully   reviewed   the   briefs   and   record   and

considered the arguments presented at oral argument and conclude

that no error requiring reversal of the bankruptcy court judgment

has been shown.    We affirm essentially for the reasons set forth in

the two orders entered by the district court in the appeals of the

bankruptcy court orders at issue.          See Orders of Judge Sidney

Fitzwater dated January 28, 2003 and April 24, 2002.

AFFIRMED.




                                    2